          Case 1:20-cv-00318-NONE-GSA Document 16 Filed 08/16/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   DARRELL D. SMITH,                                   1:20-cv-00318-NONE-GSA-PC
12                 Plaintiff,                            FINDINGS AND RECOMMENDATIONS,
                                                         RECOMMENDING THAT THIS
13         vs.                                           ACTION PROCEED ONLY AGAINST
                                                         DEFENDANT RYAN KIM FOR
14   RYAN KIM, et al.,                                   PROVIDING INADEQUATE MEDICAL
                                                         CARE IN VIOLATION OF THE EIGHTH
15                 Defendants.                           AMENDMENT, AND THAT ALL OTHER
                                                         CLAIMS AND DEFENDANTS BE
16                                                       DISMISSED
17                                                       OBJECTIONS, IF ANY, DUE IN 14 DAYS
18

19

20

21          Anthony L. Robinson (“Plaintiff”) is a state prisoner proceeding pro se and in forma
22   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint
23   commencing this action on March 2, 2020. (ECF No. 1.) The Complaint names as defendants
24   Ryan Kim (Physician’s Assistant) and Does #1, #2, and #3 (Health Care Providers).
25          On July 19, 2021, the court screened the Complaint and issued an order for Plaintiff to
26   either: (1) file an Amended Complaint, or (2) notify the court that he is willing to proceed only
27   with the medical claims against defendant Ryan Kim (Physician’s Assistant) found cognizable
28   by the court. (ECF No. 14.)

                                                     1
          Case 1:20-cv-00318-NONE-GSA Document 16 Filed 08/16/21 Page 2 of 2



 1          On August 13, 2021, Plaintiff notified the court that he is willing to proceed only with
 2   the claims found cognizable by the court. (ECF No. 15.)
 3          Based on the foregoing, it is HEREBY RECOMMENDED that:
 4          1.     This action proceed only on Plaintiff’s medical claims against defendant Ryan
 5                 Kim;
 6          2.     All remaining claims and defendants be dismissed from this action;
 7          3.     Plaintiff’s medical claims against defendants Does #1, #2, and #3, and claims for
 8                 attorney’s fees be dismissed from this action based on Plaintiff's failure to state
 9                 any claims upon which relief may be granted;
10          4.     Plaintiff’s state law claims be dismissed from the action without prejudice to filing
11                 in state court;
12          5.     Defendants Does #1, #2, and #3 (Health Care Providers), be dismissed from this
13                 action based on Plaintiff’s failure to state any claims against them upon which
14                 relief may be granted; and
15          6.     This case be referred back to the Magistrate Judge for further proceedings,
16                 including initiation of service of process.
17          These Findings and Recommendations will be submitted to the United States District
18   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within
19   fourteen (14) days after the date of service of these Findings and Recommendations, Plaintiff
20   may file written objections with the Court. The document should be captioned “Objections to
21   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
22   objections within the specified time may waive the right to appeal the District Court’s order.
23   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
24
     IT IS SO ORDERED.
25

26      Dated:    August 16, 2021                                /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
27

28

                                                     2
